DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 01/10/2020. Claims 21-41 are currently pending.

Claim Objections
Claims 36-41 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependence on any preceding claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claims 21 and 41 are objected to because of the following informalities:  Step 10 has a period, needs a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 21 and 41 recite the following limitations:
“Step 2, detecting and measuring a set of physical quantities, said physical quantities including kinematic-type quantities, that act on said palletized load as a result of at least one of movements and stresses which said palletized load is subjected to when it is moved along a plurality of different test paths and associating to each test path one respective set of said physical quantities detected and measured”, is indefinite because the claim language fails to define what physical quantities pertains to, other than kinematic-type quantities;
“Kinematic-type quantities”, renders the claim indefinite because the claim language fails to define which properties of motion the claim pertains to; 
“palletized load is subjected to when it is moved along a plurality of different test paths and associating to each test path one respective set of said physical quantities detected and measured”, renders the claim indefinite because, to which physical quantiles are measure relative to the palletized load; 
 “Step 4, associating to each elementary path stretch a respective group of physical quantities detected and measured in said elementary path stretch“, which renders the claim indefinite because the physical quantities, are not defined in the claim language, as such, the examiner is unable to clearly determine what is being detected and measured in said elementary path stretch;

“Step 6, obtaining said settled path as a suitable composition of base elementary path stretches selected by said group of base elementary paths”, which renders the claim indefinite because path stretch and base elementary paths are based off the physical properties of Step 5;
“Step 7, obtaining calculated physical quantities that act on said palletized load along said settled path as a composition of groups of physical quantities associated to base elementary path stretches of said suitable composition of base elementary path stretches that compose said settled path”, which renders the claim indefinite because it unclear what physical quantities act upon the palletized load, as such, the calculated physical properties would be unknown;
“Step 8, positioning said palletized load on a motion platform adapted to support and move the palletized load and inputting said calculated physical quantities as driving data of said motion platform”, which renders the claim indefinite because it unclear what physical quantities act upon the palletized load, as such, the calculated physical properties would be unknown;
“Step 9, operating said motion platform on the basis of said calculated physical quantities to perform a simulation of at least one of movements and stresses that act on said palletized load moved or transported along said settled path; which renders the 
In order to advance prosecution of the application, the office with interpret physical quantities and kinematic-type quantities as the force of gravity on the palletized load.
	Claim 36 recites “wherein said simulation system comprises a motion platform provided with six degrees of freedom and arranged to support and move said palletized load on the basis of physical quantities calculated as acting on said palletized load along said settled path”, which renders the claim indefinite because it is unclear to what the physical properties pertain to, as such, it is further unclear how the physical quantities can be calculated.
In order to advance prosecution of the application, the office with interpret physical quantities and kinematic-type quantities as the force of gravity on the palletized load.
Claim 36 recites “A simulation system for determining a wrapping configuration of a plastic film that is wrapped around a determined group of products to form a palletized load intended to be moved or transported along a transport settled path implementing the method according to 9any preceding claim”, which renders the claim indefinite because the it is unclear if the applicant is claiming to move the palletized load along a transport settled path, intended is not a positive recitation on moving the palletized load along a path; additionally, the method according to any preceding claim is improper and lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US Pub 20160098171), and further in view of Nakajima (US Pub 20070245828).

Regarding Claim 21, Lancaster discloses a method for determining a wrapping configuration of a plastic film that is wrapped around a group of products (650-Fig. 8) to form a palletized load (606-Fig. 7) intended to be moved or transported along a transport settled path (paragraph [0003], packaging techniques to wrap loads for transport), said method comprising the following steps: 
Step 1, forming a palletized load by grouping and wrapping with said film a determined group of products (606-Fig. 7) by using a defined wrapping configuration (658-Fig. 8); 
(Fig. 13 indicates several physical properties, 762-774 are examples physical quantities), said physical quantities including kinematic-type quantities (examiner notes that including does not eliminate other physical properties), that act on said palletized load as a result of at least one of movements and stresses which said palletized load is subjected to when it is moved along a plurality of different test paths and associating to each test path one respective set of said physical quantities detected and measured (Fig. 13, 762-774 would all be factors in the transportation of the load); 
Step 3, defining each test path as a composition of a respective sequence of elementary path stretches (Fig. 13, 776-784, profile is interpreted as a test path, which is updated is interpreted as a respective sequence of elementary path stretches); 
Step 4, associating to each elementary path stretch a respective group of physical quantities detected and measured in said elementary path stretch (Fig. 13, 762-774 are detected and measured physical quantities for stretching a film); 
Step 5, defining from said elementary path stretches of said test paths a set of base elementary path stretches which respective groups of physical quantities are associated to and that are able to form with a suitable composition any path of the palletized load (Fig. 13, 762-774 are detected and measured physical quantities for stretching a film for transportation); 
Step 6, obtaining said settled path as a suitable composition of base elementary path stretches selected by said group of base elementary paths (776-784 of Fig. 13); 
(Fig. 9, 700-710 use calculated wrap force as physical quality which is associated to a wrap force parameter for transportation); 
Step 8, positioning said palletized load on a motion platform (Fig. 7, load 606 is positioned on turntable 604) adapted to support and move the palletized load (paragraph [0105]) and inputting said calculated physical quantities as driving data of said motion platform (650-Fig. 8, 656, 652 and 654 perform wrapping of a load which includes the physical quantity of wrap force upon the load); and
However, Lancaster is silent regarding:
6Step 9, operating said motion platform on the basis of said calculated physical quantities to perform a simulation of at least one of movements and stresses that act on said palletized load moved or transported along said settled path; 
Step 10, at the end of said simulation, checking if said palletized load wrapped with said film according to said defined wrapping configuration has remained stable and compact; 
Step 11, modifying said defined wrapping configuration if said palletized load did not remain stable and compact and repeating said steps 8 to 11 of positioning, operating, checking and modifying until said palletized load is stable and compact; and


Nakajima teaches:
6Step 9, operating said motion platform (2a-Fig. 1) on the basis of said calculated physical quantities to perform a simulation of at least one of movements and stresses that act on a palletized load (P-Fig. 1) moved or transported along said settled path (Fig. 3, S11 to S14, wherein S12 is the settled path, and vibrations is the measured movements and stresses the specimen is subjected to); 
Step 10, at the end of said simulation, checking if said palletized load wrapped with said film according to said defined wrapping configuration has remained stable and compact (S42-S44 of Fig. 12); 
Step 11, modifying said defined wrapping configuration if said palletized load did not remain stable and compact and repeating said steps 8 to 11 of positioning, operating, checking and modifying until said palletized load is stable and compact (paragraphs [0008-0010] describes a process of modifications to enhance the reliability of the vibration test is interpreted as the repeating of steps to achieve an accurate test); and
Step 12, storing a stability wrapping configuration of said film wrapped around said determined group of products adapted to maintain said palletized load stable and compact when it is moved or transported along said settled path (paragraph [0080], the analysis of the data accumulated in the memory unit is useful for evaluating and improving the vibration resistance, is interpreted as storing the physical stresses imparted to the load during a test using the transport scenario of Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the turntable of the apparatus of Lancaster, to have incorporated the vibrations test as taught by Nakajima, so to improve the wrapping profiles by using a vibration test program for evaluating the vibration resistance of products transported by means such as automobiles, trains, etc. (paragraph [0001], Nakajima).

Regarding Claim 22, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses the method of wrapping (Fig. 7) with a wrapping machine (600-Fig. 7) said film (620-Fig. 7) around a group of products (606-Fig. 7) equal to said determined group of products so as to form a palletized load intended (not a positive recitation requiring the load to be moved) to be moved or transported along said settled path (paragraphs [0003 and 0156], wrapping of load for transport) by using said stability wrapping configuration (658-Fig. 8, wrapping profile).

Regarding Claim 23, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses wherein said test paths and said elementary path stretches are identified and defined by at least one of digital mapping and cartography systems (paragraph [0156] and Figs. 19-29 are examples of a digital map).

Regarding Claim 24, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses comprising obtaining said settled path as suitable composition of base elementary path stretches (Fig. 15, operator selects a profile) selected from said set of base elementary paths by at least one of digital mapping and cartography systems (paragraph [0156], Figs. 19-29 are examples of a digital map).

Regarding Claim 25, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses comprising: 
defining a plurality of palletized loads (Fig. 40, a plurality of palletized loads), wherein each palletized load is obtained by grouping a group of respective products (Fig. 21, profile #3, dog food is a group of respective products), and wrapping said group of products with said film (Fig. 25, load is being wrapped) according to a respective wrapping configuration (Fig. 25, profile #3 is a wrap profile); 
repeating for each palletized load of said palletized loads said steps 1 to 11 until identifying a respective stability wrapping configuration of said film (Figs. 9-13 is a series of steps to wrap a load), that is wrapped around a 7group of respective products to form said palletized load (Fig. 8, wrapping of load 606), adapted to maintain the palletized load stable and compact when moved or transported along said settled path (paragraph [0003], wrapping a load for transport); and 
storing respective stability wrapping configurations for each palletized load of said plurality of palletized loads (779-780 of Fig.13).

Regarding Claim 26, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses comprising for said palletized load calculating (736-Fig. 11, wrap force is a physical quantity), by repeating said steps 6 to 12, stability wrapping configurations for respective obtained settled paths, as corresponding suitable compositions of base elementary path stretches (Figs. 38-45, a series of steps to involved in creating a wrap profile).

Regarding Claim 27, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses comprising: 
defining a plurality of palletized loads (Fig. 40, a plurality of palletized loads), wherein each palletized load is obtained by grouping one same group of products (Fig. 21, profile #3, dog food is a group of respective products), and wrapping said group of products with a defined plastic film (Fig. 25, load is being wrapped) and according to a respective wrapping configuration (Fig. 25, profile #3 is a wrap profile); 
repeating for each palletized load of said palletized loads said steps 1 to 11 until identifying a respective stability wrapping configuration of the respective defined film (Figs. 9-13 is a series of steps to wrap a load) wrapped around the 7group of products to form said palletized load (Fig. 8, wrapping of load 606), adapted to maintain the palletized load stable and compact when moved or transported along said settled path (paragraph [0003], wrapping a load for transport); and 
storing respective stability wrapping configurations for each palletized load of said plurality of palletized loads (779-780 of Fig.13).

Regarding Claim 28, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses wherein said wrapping configuration of said film around said palletized load comprises wrapping parameters that include a film pre-stretching percentage (paragraph [0003], pre-stretched packaging material), a wrapping force of the film around the palletized load (706-Fig. 9), a number of film wrappings around the palletized load (712-Fig. 9), an overlap percentage of wrappings (774-Fig. 13), an arrangement of wrappings (77-Fig. 13), wherein said wrapping parameters are a function of characteristics of at least one of said palletized load (784-Fig. 13) and said settled path (paragraph [0003], pre-stretched packaging material).

Regarding Claim 29, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses wherein said characteristics of said palletized load comprise type of products (Fig. 21, dog food), strength or deformability of products (Fig. 21, the boxes would have a container rigidity strength to maintain a shape), number of products (Fig. 21, has a number of products), composition in superimposed rows or layers of said grouped products (Fig. 21, a palletized load with layers of dog food).

Regarding Claim 30, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses wherein said forming said palletized load comprises associating the respective group of products to a measuring system and wrapping said group of products and said measuring system with said film according to said defined wrapping configuration (Fig. 23, buttons 914-930, measures wrap force, vertical wrap distance and overlap wrap).

Regarding Claim 31, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses wherein it is provided detecting and measuring said physical quantities that act on said palletized load by means of a measuring chain of said measuring system (Fig. 23, buttons 914-930, measures wrap force, vertical wrap distance and overlap wrap).

Regarding Claim 32, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses wherein said physical quantities are of the kinematic-type and comprise one or more among linear displacements, speed (paragraph [0102], determines dimensions of the load and film dispensing speed) and accelerations along at least one axis (506-Fig. 7); and angular rotations, speed and accelerations according to at least one axis (506-Fig. 7).

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US Pub 20160098171) and as modified by Nakajima (US Pub 20070245828) in the parent claim, and further in view of and Ueda (US Patent 5610344).

Regarding Claim 33, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses in the parent claim detecting and measuring additional physical quantities that act on said palletized load. 

Ueda teaches additional physical quantities including environmental-type physical quantities (abstract, temperature and humidity), which a palletized load is subjected to when it is moved along a plurality of different test paths (abstract, transport), and associating to each test path a respective set of additional physical quantities detected and measured (abstract, control data related to environmental data).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the wrap profiles of Lancaster, by incorporating the vibration test of Nakajima, wherein Ueda would be a further modification of the vibration test of Nakajima, so to incorporate the additional environmental factors to vibration test of Nakajima, in order to allow the wrap profile of Lancaster to take into consideration environmental conditions to further increase the reliability of the wrap profile stored in the apparatus of Lancaster.

Regarding Claim 34, Lancaster and as modified by Nakajima and Ueda in the parent claim, Lancaster discloses associating to said settled path (paragraph [0003], packaging techniques for transportation) obtained as suitable composition of base (Fig. 21, profile overview), a set of calculated additional physical quantities that act on the palletized load (770-Fig. 13).

Regarding Claim 35, Lancaster and as modified by Nakajima and Ueda in the parent claim, Lancaster discloses comprising, during said operating said motion platform on the basis of said calculated physical quantities, subjecting said palletized load to said set of calculated additional physical quantities (770-Fig. 13, wrap force and number of layers are physical quantities).

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US Pub 20160098171) and in further view of Ueda (US Patent 5610344).

Regarding Claim 36, Lancaster discloses a simulation system (600-Fig. 7) for determining a wrapping configuration (658-Fig. 8) of a plastic film (620-Fig. 7) that is wrapped around a determined group of products to form a palletized load (Fig. 7, load 606 is wrapped with web 620 into a palletized load) intended (not positively reciting if the load is to be moved or not) to be moved or transported along a transport settled path (paragraph [0003], pre-stretched packaging material) implementing the method according to 9any preceding claim (to which claim ?).
However Lancaster is silent regarding wherein said simulation system comprises a motion platform provided with six degrees of freedom and arranged to support and move said palletized load on the basis of physical quantities calculated as acting on said palletized load along said settled path.
(the whole of Fig. 1 is a simulation system) comprises a motion platform (4-Fig. 1) provided with six degrees of freedom (Column 4, lines 15-24, degree of freedom for six axis is equivalent to six degrees of freedom) and arranged to support and move said palletized load on the basis of physical quantities calculated as acting on said palletized load along said settled path (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the wrapping apparatus of Lancaster, by the six axis degree of freedom stand of Ueda, so to subject the load to additional stress in order to increase the reliability of the wrapping profiles of Lancaster.

Regarding Claim 37, Lancaster and as modified by Ueda in the parent claim, Ueda teaches wherein said motion platform comprises a parallel kinematic robot (Fig. 4, the stand is capable of parallel motion perform by the apparatus of Fig. 1).
It would have been obvious to one of ordinary skill in the art, to have modified a wrapping apparatus with a vibration apparatus, so to increase the reliability of wrapping profiles by incorporating a vibration platform to simulate vibrations incurred during transport.

Regarding Claim 38, Lancaster and as modified by Nakajima in the parent claim, Ueda teaches wherein said motion platform comprises a parallel kinematic robot (Fig. 1, the apparatus) with six extensible legs (Fig.2, eight “Y” and “Z” legs), wherein said (4-Fig. 1) which can be connected to said extensible legs and is provided with an upper flatbed onto which said palletized load can be positioned (Fig. 1, cargo 9A is upon stand 4).
It would have been obvious to one of ordinary skill in the art, to have modified a wrapping apparatus with a vibration apparatus, so to increase the reliability of wrapping profiles by incorporating a vibration platform to simulate vibrations incurred during transport.

Regarding Claim 39, Lancaster and as modified by Nakajima in the parent claim, Ueda teaches a covering casing (9-Fig. 1) arranged for air-tightly embedding said palletized load when positioned on said motion platform so as to create an inner environment that contains said palletized load (Fig. 1, specimen 9 is an air tight compartment for testing cargo 9A, Column 5, lines 5-45), wherein a set of calculated additional physical quantities, that include environmental-type physical quantities, which the palletized load is subjected to when it is moved along said settled path, is reproduced (Fig. 1, Column 5, lines 5-45, cargo 9A).
It would have been obvious to one of ordinary skill in the art, to have modified a wrapping apparatus with a vibration apparatus, so to increase the reliability of wrapping profiles by incorporating a vibration platform to simulate vibrations incurred during transport.

Regarding Claim 40, Lancaster and as modified by Nakajima in the parent claim, Ueda teaches comprising a climate chamber (Fig. 1, space 12 is contained by cover 11) adapted to contain said motion platform that supports said palletized load and to replicate a set of additional physical quantities that include environmental-type physical quantities which the palletized load is subjected to when it is moved along said settled path (Fig. 1, cover 11 contains stand 4 and specimen 9 and cargo 9A, which is exposed to a variety of environmental factors).
It would have been obvious to one of ordinary skill in the art, to have modified a wrapping apparatus with a vibration apparatus, so to increase the reliability of wrapping profiles by incorporating a vibration platform to simulate vibrations incurred during transport.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US Pub 20160098171), and further in view of Nakajima (US Pub 20070245828) and Ueda (US Patent 5610344).

Regarding Claim 41, Lancaster discloses a method for determining a wrapping configuration of a plastic film that is wrapped around a group of products (650-Fig. 8) to form a palletized load (606-Fig. 7) intended to be moved or transported along a transport settled path (paragraph [0003], packaging techniques to wrap loads for transport), said method comprising the following steps: 
Step 1, forming a palletized load by grouping and wrapping with said film a determined group of products (606-Fig. 7) by using a defined wrapping configuration (658-Fig. 8); 
(Fig. 13 indicates several physical properties, 762-774 are examples physical quantities), said physical quantities including kinematic-type quantities (examiner notes that including does not eliminate other physical properties), that act on said palletized load as a result of at least one of movements and stresses which said palletized load is subjected to when it is moved along a plurality of different test paths and associating to each test path one respective set of said physical quantities detected and measured (Fig. 13, 762-774 would all be factors in the transportation of the load); 
Step 3, defining each test path as a composition of a respective sequence of elementary path stretches (Fig. 13, 776-784, profile is interpreted as a test path, which is updated is interpreted as a respective sequence of elementary path stretches); 
Step 4, associating to each elementary path stretch a respective group of physical quantities detected and measured in said elementary path stretch (Fig. 13, 762-774 are detected and measured physical quantities for stretching a film); 
Step 5, defining from said elementary path stretches of said test paths a set of base elementary path stretches which respective groups of physical quantities are associated to and that are able to form with a suitable composition any path of the palletized load (Fig. 13, 762-774 are detected and measured physical quantities for stretching a film for transportation); 
Step 6, obtaining said settled path as a suitable composition of base elementary path stretches selected by said group of base elementary paths (776-784 of Fig. 13); 
(Fig. 9, 700-710 use calculated wrap force as physical quality which is associated to a wrap force parameter for transportation); 
Step 8, positioning said palletized load on a motion platform (Fig. 7, load 606 is positioned on turntable 604) adapted to support and move the palletized load (paragraph [0105]) and inputting said calculated physical quantities as driving data of said motion platform (650-Fig. 8, 656, 652 and 654 perform wrapping of a load which includes the physical quantity of wrap force upon the load); and
However, Lancaster is silent regarding:
6Step 9, operating said motion platform on the basis of said calculated physical quantities to perform a simulation of at least one of movements and stresses that act on said palletized load moved or transported along said settled path; 
Step 10, at the end of said simulation, checking if said palletized load wrapped with said film according to said defined wrapping configuration has remained stable and compact; 
Step 11, modifying said defined wrapping configuration if said palletized load did not remain stable and compact and repeating said steps 8 to 11 of positioning, operating, checking and modifying until said palletized load is stable and compact; 

the simulation system according to claim 36.
Nakajima teaches:
6Step 9, operating said motion platform (2a-Fig. 1) on the basis of said calculated physical quantities to perform a simulation of at least one of movements and stresses that act on a palletized load (P-Fig. 1) moved or transported along said settled path (Fig. 3, S11 to S14, wherein S12 is the settled path, and vibrations is the measured movements and stresses the specimen is subjected to); 
Step 10, at the end of said simulation, checking if said palletized load wrapped with said film according to said defined wrapping configuration has remained stable and compact (S42-S44 of Fig. 12); 
Step 11, modifying said defined wrapping configuration if said palletized load did not remain stable and compact and repeating said steps 8 to 11 of positioning, operating, checking and modifying until said palletized load is stable and compact (paragraphs [0008-0010] describes a process of modifications to enhance the reliability of the vibration test is interpreted as the repeating of steps to achieve an accurate test); and
Step 12, storing a stability wrapping configuration of said film wrapped around said determined group of products adapted to maintain said palletized load stable and compact when it is moved or transported along said settled path (paragraph [0080], the analysis of the data accumulated in the memory unit is useful for evaluating and improving the vibration resistance, is interpreted as storing the physical stresses imparted to the load during a test using the transport scenario of Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the turntable of the apparatus of Lancaster, to have incorporated the vibrations test as taught by Nakajima, so to improve the wrapping profiles by using a vibration test program for evaluating the vibration resistance of products transported by means such as automobiles, trains, etc. (paragraph [0001], Nakajima).
However, Lancaster and as modified by Nakajima are silent about the simulation system according to claim 36.
Ueda teaches a simulation system comprises a motion platform (4-Fig. 1) provided with six degrees of freedom (Column 4, lines 15-25, six-axis corresponds to sex degrees of freedom) and arranged to support and move said palletized load (9-Fig. 1) on the basis of physical quantities calculated as acting on said palletized load along said settled path (Column 2, lines 45-50, specimen is subjected to vibrations, which is interpreted as physical quantities).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the turntable of the apparatus of Lancaster, to have incorporated the vibrations test as taught by Nakajima, and to modify the vibration test of Nakajima by incorporating the vibration apparatus of Ueda, so further subject a specimen to vibrations in along six different axis, so to improve the accuracy to the vibration test of Nakajima, in order to improve the wrapping profile of Lancaster.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        01/27/2022

/CHELSEA E STINSON/Primary Examiner, Art Unit 3731